DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Election/Restriction
The species election was required in the previous office action dated 05/10/2019, among the species of the intestinal pathological conditions: a) diarrhea; b) gastric atrophy; c) intestinal diverticula; d) stenosis; e) obstructions; and f) diabetic neuropathy.  Applicant’s election of the specie of diarrhea as the pathological disease state in the reply filed on 7/10/2019 is again acknowledged. The specie of diarrhea, the only species recited in the claims previously filed on 07/06/2021, was examined in the last Office action. The instant claims filed on 04/14/2022 have been amended to recite that “said intestinal pathological condition is diarrhea and at least one of gastric atrophy, intestinal stenosis, intestinal obstrctions and diabetic neuropathy.”  Among various species of the combinations of diarrhea with at least one of gastric atrophy, intestinal stenosis, intestinal obstrctions and diabetic neuropathy, the species of the combination of diarrhea and intestinal stenosis is under examination in this office action. The remaining species are withdrawn from consideration. It is noted that the claims 25 and 28-29 are directed to the withdrawn species, since they require the prevention of diarrhea and each of gastric atrophy, obstrctions and diabetic neuropathy, respectively.  Therefore, the claims 25 and 28-29 are withdrawn from consideration.  

Remarks
The amendments and remarks filed on 04/14/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 3, 18, 20, 22, 25, 27-29, and 36-37 are pending.
Claim 3 is amended.
Claims 1-2, 4-17, 19, 21, 23-24, 26, and 30-35 are canceled.
Claims 25 and 28-29 are withdrawn.
Claims 3, 18, 20, 22, 27, and 36-37 have been examined on the merits.  

Priority
This application, U.S. Application number 14/916961, is a national stage entry of International Application Number PCT/IB2014/064285, filed on 09/05/2014.
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to ITALY MI2013A001467 filed on 09/06/2013. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/12/2022, 4/15/2022, 10/08/2021, and 8/12/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97., and have been considered by the examiner.

Rejections - Withdrawn
The rejections of Claims 3, 18, 20, 22, 29 and/or 36-37 under 35 U.S.C. 103 as being unpatentable over Gould et al. in view of Leonel et al., Ferrario et al., Hayes et al. and/or Lovett are withdrawn due to the amendments to the claims filed on 04/14/2022.  
The rejections of Claims 3, 18, 20, 22, 25 and/or 36-37 under 35 U.S.C. 103 as being unpatentable over Miceli et al. in view of Leonel et al., Ferrario et al., Hayes et al. and/or Lovett are withdrawn due to the amendments to the claims filed on 04/14/2022.  
The rejections of Claims 3, 18, 20, 22, 27 and/or 36-37 under 35 U.S.C. 103 as being unpatentable over De Backer et al. in view of Leonel et al., Ferrario et al., Hayes et al. and/or Lovett are withdrawn due to the amendments to the claims filed on 04/14/2022.  
The rejections of Claims 3, 18, 20, 22, 28 and/or 36-37 under 35 U.S.C. 103 as being unpatentable over Laval et al. in view of Leonel et al., Ferrario et al., Hayes et al. and/or Lovett are withdrawn due to the amendments to the claims filed on 04/14/2022.  
The rejection of Claims 3, 18, 20, 22, 25, 27-29, 36 and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn due to the amendment to the claims filed on 04/14/2022.


Claim Interpretation
The base Claim 3 recites a method for “preventing an intestinal butyrate and succinate-dependent pathological condition in a subject” and the claim further defines that “said intestinal pathological condition is diarrhoea and at least one of gastric atrophy, intestinal stenosis, intestinal obstructions and diabetic neuropathy.”  Given the claimed method is for preventing the intestinal pathological condition in a subject, the subject population in the claims is essentially in a healthy condition being free of the intestinal pathological condition as defined in the claims. It is noted that the species of diarrhea and intestinal stenosis is under examination, as indicated above. For the purpose of examination, the subject population, subjected to the oral administration of Lactobacillus paracasei composition in the claims, is interpreted as any subject who does not have the intestinal butyrate and succinate-dependent pathological condition, i.e. diarrhea and intestinal stenosis. 
Claim 27 recites the limitation “the intestinal pathological condition is diarrhea associated with stenosis”.  Diarrhea co-occurs with stenosis, as evidenced by the references cited by Applicant in the 04/14/2022 response (page 6/last full para). As such, for the purpose of examination, the claim is interpreted as being consistent with the scope of the claim 3, specifically being directed to preventing the diarrhea and stenosis as the intestinal pathological condition recited in claim 3. 
 
35 USC § 102 Rejection
Claims 3, 18, 20, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tursi et al. (J. Clin. Gastroenterol. (2006) 40: 312-316; cited in the IDS filed 12/1/2020), as evidenced by the European Food Safety Authority (EFSA) (EFSA Journal (2012) 10(6): 2723, of record), Vernia et al. (Dig. Disease Sci. (1988) 33(11): 1353-1358, cited in IDS) and Tursi et al. (J. Clin. Gastroenterol (2016) 50(supp. 1): S9-S12, cited in IDS).
Regarding Claims 3, 18, and 20, Tursi et al. teach a method for preventing the recurrence of symptomatic diverticular disease of the colon, including diarrhea, in a subject, comprising a step of orally administering a composition comprising probiotic Lactobacillus casei DG to the subject (abstract in page 312, the section of material and methods in page 313); wherein the L. Casei DG was administered orally in a dose of 16 billion viable lyophilized bacteria (i.e. 16 billion CFUs of live bacteria, reading on the claimed range of 15-30 billion CFUs in claim 3) in 2 capsules, 8 billion each (see Groups L and LM; bottom of left column to top of right column, page 313).  It is noted that the preventing a recurrence in the method of Tursi et al. is interpreted to mean prevention of the subject from getting or having a recurrence of the disease in the future.  Tursi et al. further teach that Eighty-five patients completed the study; and after being administered with the L. Casei DG compositions, 23/29 subjects in the group L and 29/29 subjects in the group LM were free of symptoms in the 12 month follow-up (“Results” in page 312).  Tursi et al. conclude that the composition comprising the L. Casei DG is effective at preventing recurrence of symptoms (see “Conclusion” in right column pf page 312).  
As evidenced by EFSA (page 5, paragraphs 3-4), Lactobacillus casei DG is identified by the accession number CNCM I-1572 and is deposited at the Collection Nationale de Cultures de Microorganisms. As further evidenced by the instant specification (page 6, lines 16-22), the instantly claimed L. paracasei DG was known as L. casei when originally deposited. Thus, the Lactobacillus casei DG taught by Tursi et al. meets the requirement of the claims.
Regarding the subjects in the method of Tursi et al., they were in remission due to taking a combination of rifamixin and mesalazine (left column, page 312 “Goals,” “Background and “Study”). Thus, the subjects of Tursi et al. are free of symptoms (including diarrhea) of symptomatic diverticular disease of the colon at the time of entry. At the time of entry and follow-up, Tursi et al. specifically asses the occurrence of diarrhea among the several symptoms of the diverticular disease (left column, page 312 “Study”). Tursi et al. further teach that patients having complications of stenoses is excluded from the entry (page 313, left column, para 5, line 4). As such, the subjects in the method of Tursi et al. are free of diarrhea and intestinal stenoses at the time of entry when they are subjected to the administration of the L. paracasei DG compositions. Therefore, the subject population taught by Tursi et al. meets the requirement of the claims.
  Regarding the limitations of preventing the intestinal butyrate and succinate-dependent pathological condition, specifically diarrhea and intestinal stenosis, recited in Claim 3, these limitations are directed to the function or outcome of the claimed method. Although Tursi et al. do not expressively teach preventing an intestinal butyrate and succinate-dependent pathological condition, they teach a method having the same subject population and all the step limitations as required by the instant claims.  It is presumed that methods having substantially the same steps are capable of performing/generating substantially the same function/outcome, i.e. preventing the diarrhea and intestinal stenosis, as required by the claim 3.  Indeed, the symptomatic uncomplicated diverticular disease as well as diarrhea prevented by the method of Tursi et al. are associated with an intestinal pathological condition of low levels of butyrate, as evidenced by Tursi 2016, who teaches that symptomatic uncomplicated diverticular disease is associated with low levels of butyrate (page S9, left column, “Results’); and as evidenced by Vernia, who teaches that low level of total short chain fatty acids (SCFA), especially low butyrate, correlated strongly with the severity of diarrhea (page 1357, second full paragraph). Furthermore, Tursi et al. teach that the subjects are free of symptoms during and at 12 months after being administered with the L. paracasei DG, thus effectively preventing potential diseases in the GI tract. Therefore, the teachings of Tursi et al. read on Claims 3, 18, and 20.
Regarding Claim 27,  Tursi et al. teach that the subjects are free of symptoms/diarrhea during and at 12 months after being administered with the L. paracasei DG, as indicated above. Given the subjects are free of the diarrhea symptom, they are essentially free of diarrhea associated with the stenosis.  Thus, the method of Tursi et al. effectively prevents diarrhea, including diarrhea associated with the stenosis. Therefore, the teachings of Tursi et al. read on the claim. 
 Therefore, in view of the teachings of Tursi et al., the method of Claims 3, 18, 20, and 27 is anticipated by the method of Tursi et al.

Claim Rejections - 35 USC § 103
Claims 3, 18, 20, 22, 27, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tursi et al. (J. Clin. Gastroenterol. (2006) 40: 312-316; cited in the IDS filed 12/1/2020) in view of Rautonen et al. (US 20030157146, of record) and Hayes et al. (US 20080193603, of record), as evidenced by the European Food Safety Authority (EFSA) (EFSA Journal (2012) 10(6): 2723, of record), Vernia et al. (Dig. Disease Sci. (1988) 33(11): 1353-1358, cited in IDS) and Tursi et al. (J. Clin. Gastroenterol (2016) 50(supp. 1): S9-S12, cited in IDS).
The teachings of Tursi et al. are described above. 
Regarding Claims 22 and 36-37, Tursi et al. do not specifically teach their probiotic L. paracasei DG composition comprises a prebiotic/dietary fibers (claim 22), wherein the dietary fibers comprise inulin and/or guar gum (claim 37). However, Tursi et al. teach that their probiotic composition also contains vitamins (claim 36) (see page 313, right column, lines 1-2).
 It would have been obvious to one of ordinary skill in the art to include dietary fibers, specifically inulin and/or guar gum, in the prebiotic composition of Tursi et al. for stabilizing the intestinal microbial population in favor of beneficial microbes and further enhancing the effect of the composition on preventing intestinal diseases, because the benefits of dietary fiber prebiotics (inulin and guar gum) for promoting a healthy GI system have been well established in the art, and it had been well known in the art that administration of inulin and guar gum reduces the risk of developing intestinal diseases. In support,  Rautonen et al. teach that prebiotics are dietary fibers which stabilize the intestinal microbial balance in favor of beneficial microbes, and the beneficial microbes (e.g. Lactobacillus probiotics) create conditions unfavorable for growth of potentially pathogenic species (para 0005). Further in support, Hayes et al. teach that guar gum of Benefiber (i.e. partially hydrolyzed dietary fiber guar gum) is beneficial in maintaining bowel function, helping in the management of GI diseases such as diarrhea, and producing substantial amounts of butyrate in the colon (paras 0139, 0141-142); and Hayes further teaches that inulin is a highly fermentable dietary fiber with strong prebiotic activity and has specific bifidogenic effects, and like Benefiber inulin it can reduce the risk of diarrhea (paras 0145). 
Therefore, the invention of Claims 3, 18, 20, 22, 27, 36 and 37 would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 3, 18, 20, 22, 27, 36 and 37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7, and 8 of US Patent No. 11400124.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the ‘124 patent are directed in part to a method for increasing the absorption and/or the bioavailability of proteins and/or of energy in an individual, comprising a step of administering to an individual a composition comprising bacterial strain Lactobacillus paracasei DG having a deposit number CNCM I-1572 and bacterial strain Lactobacillus paracasei LPC-S01 having a deposit number DSM 26760 DSMZ in an effective amount, wherein the administering is performed orally; wherein said bacterial strains are taken daily by said individual in an amount sufficient to allow gut 
colonization; the gut colonization is achieved at least 10.sup.9 colony forming units (CFU) of bacteria/dose; wherein said individual is selected from the group consisting of: the elderly, children, pregnant women and athletes; wherein the bacterial strains are in the form of pills, capsules, tablets, granular powder, hard-shelled capsules, soluble granules, sachets or lozenges; and wherein the bacterial strains are administered in combination with vitamins, zinc and/or selenium, enzymes and/or prebiotic substances,
inulin, guar gum, or a combination thereof.
Regarding the limitations of 15-30 billion CFUs and live bacterium recited in claims 3 and 18, the claims of the ‘124 patent define that the administration allows gut 
Colonization, which indicates Lactobacillus paracasei DG is a live bacterium. The patented claims further define a dose of at least 109 CFUs of bacteria (i.e. at least one billion bacteria). This range overlaps with the claimed range “15-30 billions”. It is considered a specific CFU dose of Lactobacillus paracasei DG can be readily modified by routine optimization based on factors such as ages and body weights of the individuals for obtaining a desirable effect. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05). Furthermore, no criticality is demonstrated in the specification for the amount of CFUs required by the claim. Thus, the claimed range would have been obvious over the claims of the ‘124 patent.  
  Regarding the limitations of preventing the intestinal butyrate and succinate-dependent pathological condition, specifically diarrhea and intestinal stenosis, recited in Claim 3, these limitations are directed to the function/outcome of the claimed method. Although the claims of the ‘124 patent do not expressively teach preventing an intestinal butyrate and succinate-dependent pathological condition, they teach a healthy subject population comprising individuals free of diarrhea and intestinal stenoses when being administered with the probiotic composition. Thus, the claims of the ‘124 patent suggest a method comprising all the step limitations as required by the instant claim 3.  In the absence of evidence to the contrary, it is presumed that methods having substantially the same steps are capable of performing/generating substantially the same function/outcome, i.e. preventing the diarrhea and intestinal stenosis, as required by the claim 3.   
Regarding Claim 27,  the limitation of preventing diarrhea associated with stenosis is directed to the outcome of the claimed method. For the reasons indicated above, the method of the ‘124 patent appears to be capable of generating the outcome, as required by the claim.
Therefore, the method of Claims 3, 18, 20, 22, 27, 36 and 37 of the instant application is deemed obvious over the method of claims 1-5, 7, and 8 of US Patent No. 11400124. 
 
Response to Arguments
Applicant's arguments about the rejection of claims 3, 18, 20, 22, 25, 27-29, 36, and 37 under 35 USC 112(a) in the response filed on 04/14/2022 (pages 4-7) have been fully considered but they are moot because the rejection has been withdrawn.
Applicant's arguments about the rejections of claims 3, 18, 20, 22, 25, 27-29, 36, and/or 37 under 35 USC 103 in the response filed on 04/14/2022 (pages 8-9) have been fully considered but they are moot because the rejections have been withdrawn. The ground of the rejections in this office action is different from that of the previous office action.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653